                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

LAMAR MYERS                          CASE NO.
                                     2:19−cv−09135−DSF−KS
            Plaintiff(s),
     v.                               Order to Show Cause re
5166 LANKERSHIM BOULEVARD,            Dismissal for Lack of
LLC, et al.                           Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, 5166 Lankershim Boulevard, LLC failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before April 10, 2020 why the claims against the non-appearing
  defendant(s) should not be dismissed for lack of prosecution. Failure to
  respond to this Order may result in sanctions, including dismissal for failure
  to prosecute.

    IT IS SO ORDERED.

Date: March 27, 2020                      /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
